Union Pacific Railroad




                           Fourth Court of Appeals
                                  San Antonio, Texas
                                        October 15, 2014

                                     No. 04-14-00459-CV

                                     FIBERLIGHT LLC,
                                         Appellant

                                               v.

                            UNION PACIFIC RAILROAD CO.,
                                      Appellee

                  From the 408th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2014-CI-08880
                        Honorable Martha B. Tanner, Judge Presiding


                                        ORDER
Sitting: Sandee Bryan Marion, Justice
         Marialyn Barnard, Justice
         Rebeca C. Martinez, Justice

         Appellee’s brief is due on October 22, 2014. Appellee has filed its first request for an
extension of time in which to file the brief. Appellee requests a sixty-six day extension because
that is the total amount of time this court granted appellant. The request is GRANTED in part
and DENIED in part.

        Appellee’s brief is due no later than December 1, 2014. No further extensions of time
will be considered or granted absent extenuating circumstances.

                                                    _________________________________
                                                    Sandee Bryan Marion, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 15th day of October, 2014.


                                                    ___________________________________
                                                    Keith E. Hottle
                                                    Clerk of Court